           Case 1:19-cv-06002-AJN Document 14 Filed 07/17/19 Page 1 of 2




                                                      July 17, 2019

Via ECF
The Honorable Valerie E. Caproni                      The Honorable Alison J. Nathan
United States District Court                          United States District Court
Southern District of New York                         Southern District of New York
40 Foley Square                                       40 Foley Square
New York, NY 10007                                    New York, NY 10007

The Honorable Alvin K. Hellerstein
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

         Re:      Gamma Traders – I LLC, et al. v. Merrill Lynch Commodities, Inc., et al., 19-cv-
                  6002 (AJN) (S.D.N.Y.)
                  Robert Charles Class A., L.P., et al. v. Merrill Lynch Commodities, Inc., et al.,
                  19-cv-6172 (AKH) (S.D.N.Y.)
                  In re: London Silver Fixing, Ltd., Antitrust Litig., 14-md-2573 (VEC) (S.D.N.Y.)

Dear Judge Caproni, Judge Nathan, and Judge Hellerstein:

         We represent Plaintiffs in Gamma Traders – I LLC, et al. v. Merrill Lynch Commodities,
Inc., et al., 19-cv-6002 (S.D.N.Y.) and Robert Charles Class A., L.P., et al. v. Merrill Lynch
Commodities, Inc., et al., 19-cv-6172 (S.D.N.Y.) (“BAML Spoofing”). We write in response to
Defendants Bank of America and Merrill Lynch’s (“BAML”) July 12 letter and to inform the
Court of the material differences between BAML Spoofing and In re: London Silver Fixing, Ltd.,
Antitrust Litigation, 14-MD-2573 (VEC) (S.D.N.Y.) (“Silver Fix”).1

       First, Silver Fix alleges an antitrust conspiracy among multiple banks to manipulate the
daily London Silver Fix and the physical and financial derivatives markets for silver, whereas
BAML Spoofing involves specific allegations of spoofing by BAML, Morgan Stanley,2 and their



1
  BAML also seeks to relate another action: Yuri Alishaev et al. v. Merrill Lynch Commodities, Inc. et al., No. 1:19-
cv-6488 (S.D.N.Y.)
2
  We note that Morgan Stanley is not a defendant in the Robert Charles Class A., L.P., et al. v. Merrill Lynch
Commodities, Inc., et al., 19-cv-6172 (S.D.N.Y.) action.
          Case 1:19-cv-06002-AJN Document 14 Filed 07/17/19 Page 2 of 2
                                                                The Honorable Valerie E. Caproni
                                                                  The Honorable Alison J. Nathan
                                                               The Honorable Alvin K. Hellerstein

                                                                                      July 17, 2019
                                                                                             Page 2



former employees in the markets for Silver, Gold, Platinum, and Palladium futures and options
on those futures.

        Second, BAML’s assertion that BAML Spoofing and Silver Fix “involve nearly identical
transactions and events” and rely on “the criminal complaint and related investigations” is not
accurate. In fact, neither the criminal complaint, nor any government investigation related to the
conduct in BAML Spoofing was public until December 2017, months after the operative
complaint was filed in Silver Fix.

       Third, given that the facts currently alleged in BAML Spoofing were not before Judge
Caproni in Silver Fix, the risk of inconsistent rulings is exceedingly low. See Silver Fix, 332 F.
Supp. 3d 885, 925 (S.D.N.Y. 2018).

        Fourth, Silver Fix and BAML Spoofing are at significantly different procedural stages.
Silver Fix is a five-year old case, active discovery has been ongoing for nearly one year, and is
scheduled to close in July 2020. Additionally, none of the Defendants in BAML Spoofing are
currently Defendants in Silver Fix, nor have they produced any documents, or participated in the
parties’ ongoing discovery negotiations. As such, any overlap or efficiencies created by
coordinated discovery would be minimal.

        Finally, as currently alleged, the financial instruments impacted by Defendants’
manipulation are different in each litigation. Silver Fix involves all contracts concerning an
exchange of physical silver or a derivative instrument where silver was the underlying asset. By
contrast, BAML Spoofing involves NYMEX platinum futures contracts, NYMEX palladium
futures contracts, COMEX silver futures contracts, COMEX gold futures contracts, and options
on those contracts.



                                                      Respectfully submitted,

                                                      /s/ Vincent Briganti
                                                      /s/ Thomas Laughlin___________________
